Citation Nr: 1748389	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to a rating higher than 20 percent for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1986 and from August 2003 to February 2004 and additional service in the Reserves.

This appeal before the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO in Philadelphia, Pennsylvania, inter alia, denied the Veteran's petition to reopen the claim for service connection for bilateral hearing loss and denied a rating in excess of 20 percent for the low back disability. The Veteran filed a notice of disagreement (NOD) in March 2008 with respect to those matters and the RO issued a statement of the case (SOC) in May 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2009.  A supplemental SOC (SSOC) was issued in June 2015.

As regards characterization of the claim involving bilateral hearing loss, the  Board notes that in May 2009 SOC and June 2015 SSOC, the RO characterized the claim as one for service connection.  Regardless of the RO's actions, however, the Board has a legal duty under 38 U.S.C.A.§§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received, the hearing loss claim has been characterized accordingly.-In November 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, malfunctions in the Digital Audio Recording system (DARS) prevented the creation of a written transcript of that hearing and the Veteran was offered the opportunity to testify at another hearing in an August 2017 letter.  Later that month, the Veteran responded that he did not wish to appear at another Board hearing and requested that the Board consider his appeal on the evidence of record.

Jurisdiction of the appeal has been transferred to the RO in Boston, Massachusetts, which certified the appeal to the Board.

While the Veteran previously had a paper claims file, this appeal is now being process utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claim to reopen service connection for bilateral hearing loss is set forth below.  The remaining claim on appeal is addressed in the Remand following the Order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in a March 2006 rating decision, the RO declined to reopen a claim for service connection for bilateral hearing loss; the Veteran did not appeal that denial, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the March 2006 rating decision, when considered by itself or in connection with evidence previously assembled, does not either relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, or raise a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1. The March 2006 rating decision that denied the application to reopen the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As pertinent evidence received since the March 2006 rating decision is not new and material, the requirements for reopening the claim for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2007 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the petitions to reopen the previously denied service connection service connection claim.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the April 2007 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The December 2007 rating decision reflects the RO's initial adjudication of the claims after issuance of the April 2007 letter.  Hence, this letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appealPertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture. Any such error is deemed harmless and does not preclude appellate consideration of either of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis of Request to Reopen

At the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may also be presumed for certain chronic diseases, to include organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which are manifested to a compensable degree within a prescribed period after service (one year for other organic diseases of the nervous system).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Impaired hearing is considered a disability for VA purposes when: the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for a bilateral hearing loss in March 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran's claim for service connection for bilateral hearing loss was initially denied in in a June 2002 rating decision on the basis that the evidence did not show that the Veteran had hearing loss for VA purposes under 38 C.F.R. § 3.385.  The evidence then of record primarily consisted of service records and a February 2002 VA examination report.  In the rating decision, the RO explained that the  VA examination report did not show hearing loss for VA purposes under 38 C.F.R. § 3.385.  Although the Veteran was notified of this determination later in June 2002, he did not appeal this decision, and no new and material evidence was received during the one-year appeal period following the notice of the decision.  .

In April 2005, the Veteran filed d an application to reopen the claim for service connection for bilateral hearing loss.  In a March 2006 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.  Again, the rating decision noted that there was no evidence of any hearing loss for VA purposes under 38 C.F.R. § 3.385.  Although the Veteran was notified of this determination later in March 2006, he did not appeal this decision.  Therefore, the March 2006 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); §§ 3.104, 3.156(b), 20.302, 20.1103.  Moreover, no pertinent exception to finality applies.  No new and material evidence was  received during the one year appeal period following the notice of the decision.  See 38 C.F.R. § 3.156(b).  Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claims for service connection for bilateral hearing loss, warranting readjudication of either claim.  See 38 C.F.R. § 3.156(c).

Evidence added to the record since the March 2006 rating decision includes additional VA outpatient records, various private treatment records, Social Security Administration (SSA) records, additional written statements by the Veteran and his wife in support of his claims, and the report of a May 2007 VA examination.

The clinical evidence reflects the Veteran's complaints of reduced hearing ability.  At the May 2007 VA examination, audiometric testing did not show that the Veteran had hearing loss for VA purposes under 38 C.F.R. § 3.385.  Indeed, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Further, no clinical evidence associated with the claims file since the May 2006 rating decision shows that the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385.

While the Board finds that the above referenced medical evidence is "new" in that it was not previously before agency decision makers, the Board also determines that this evidence is not "material" for purposes of reopening the claim for service connection.  Simply stated, as the evidence does not indicate that the Veteran have hearing loss for VA purposes under 38 C.F.R. § 3.385, the evidence is not material to the application to reopen the claim for service connection for bilateral hearing loss.

Furthermore, to the extent that the Veteran, his wife and/or his representative attempt to assert that the Veteran has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, the Board points out that similar assertions were before the AOJ at the time of the last final denial.  The Board acknowledges that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge, and that his wife and his representative are competent to report their observations of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, none of the above-named individuals is shown to be competent to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385, as such requires audiometric testing results.   See Jandreau, supra.  As none of the above-named individual is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose depressive disorder, or to opine as to the etiology of any such disability the lay assertions in this regard have no probative value.

Therefore, where, as here, resolution of the appeal turns on medical matters not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are not met, and the February 1996 AOJ denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received, the appeal as to this matter is denied.


REMAND

Unfortunately, the Board finds that further action on the low back claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board notes that the Court recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate), and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-70.

The Veteran was last afforded a VA examination to determine the severity of his service-connected low back disability in January 2009.  On that examination, range of motion testing on passive motion and on weightbearing and non weight-bearing was not accomplished.  Such information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the low back disability.

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the lumbar spine by an appropriate medical professional.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability-assignment of higher ratings for distinct periods of time, based on the facts found-is  appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why. 

The examiner should render specific findings as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any (or, has disability comparable to) ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should identify each chronic neurological manifestation of the service-connected lumbar spine disability other than radiculopathy.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation.

Further, considering all orthopedic and neurological findings, the examiner should render specific findings for evaluating intervertebral disc syndrome (IVDS)-specifically, comment as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for increased rating on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the higher rating claim light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating of the disability is appropriate.

7.   If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


